Motion for stay of the issuance and/or execution of the warrant of arrest pending the appeal be and the same hereby is granted, on condition that the appellant file with the Clerk of the Court of Special Sessions of the City of New York, New York County, an undertaking in the sum of $1,000, to secure payment of any moneys which may be directed to be paid for support in the paternity proceeding pending in said court, and on the further condition that the appeal is perfected and argued during the January 1960 Term of this court. Concur — Botein, P. J., Breitel, M. M. Frank, Yalente and Stevens, JJ.